Title: To John Adams from Mercy Otis Warren, 7 May 1789
From: Warren, Mercy Otis
To: Adams, John


          
            Sir.
            Plimouth May 7th 1789
          
          Presuming on the Confidential & unremiting Friendship that has long subsisted between us; Grounded on the close connextion commenced with mr Warren in the early part of your life; I again address you without waiting an answer to my last, which according to your usual politeness & punctuallity I doubt not will be noticed as soon as the particular engagments that have lately occupied your attention; the Etequitte of the entire public & the Consequent ceremonies are a little over.
          I do not mean to flatter the most virtuous as the most Elevateed characters but I must assure you sir I have too high an opinion of yours to Imagine it will ever suffer a dimunition in my mind from any failure in a friendship which I always thought formed on the purest principles—strengthend by mutual Confidence & exertion in every patriotic measure: & increased by a thousand circumstances of fiery tryal through the arduous struggle for the liberties of America—
          You my dear sir have successfully surmounted all: you have baffled the intrigues of your Foes: have reached the acma of applause: & are placeed in a situation to do eminent service to your Country to Establish your family & to assist most Esentially your Friends: Gen Warren has unfortunatly been the butt of party malice headed by a man (I know you very justly & heartily despise) who by his machinations has destroyed his public influence and aided by some others for very obvious designs have most injuriously traduced his character, & wish to ruin his Family. But Mr Adams: is the last man in the united states who I should suppose would listen to the misrepresentations: or be impressed by the Calumnies of open or disguized Ennemies to the prejudice of an old & a tryed Friend— A friend whose zeal & exertions in the public Cause You are acquainteed with &

whose integrity you never Could suspect. perhaps no other person has for so many years possessed so Great a share of his Esteem & Confidence as yourself: of Consequence it must be supposed that you know his undisguzed temper & sentiments much better than any one of the several descriptions of men who have stuck at no Falshoods or even forgeries to prostrate his political character.
          You sir will be sensible on a short recollection whence these Reflections have arisen.— I yet Consider the free & explicit manner of some late Conversations as a mark of your sincerity & Friendship— and though none of my Family are soliciting at Court I am perswaded you will not forget them at a time when you have it so much in your power to oblige—without injury to yourself, your Family or Your Country: but on the Contrary may indulge the feelings of the Friend & the patriot by an attention to the interest of a Gentleman who has an equal Claim from his Country with any man, that is if a uniform attachment therto: & an indefatigable industry to support its welfare joined with the strictest probaty Can justify that claim.
          But the vindictive spirit of his enemies not sufficiently Gratified by their too succesful Efforts against him. have endeavoureded to wound in a still more tender part by leveling their envenomed shafts at the reputation of a son— Was there a propriety in Calling of your attention at this time to private objects I Could give you a curious detail of facts relative to this matter— Yet I do not think it by any means necessary in order to secure your patronage.— I am sure of it: whenever an opportunity offers to serve any one of a Family personnally Attached from infancy to You & Yours.—
          This is a very free letter. but when I have been used to write & converse with the simplicity of Truth & the unreserve of Confidential Esteem, neither rank nor station. nor distance or time will check the disposition to “throw open the Volume of the soul.” Especilley where candor has heretofore beheld its contents with the most favorable Eye: I shall only lock myself up in reserve when Convinced there is no stability in human Friendships by Mr Adams forgetfulness off or indiference towards such an invariable Friend as I know he has (from his first entrance in life) possessed in mr Warren.—
          But though Ill treated maligned & persecuted in a most unjust & singular manner: he yet bears & has borne the unprovoked abuse with the Dignity of Conscious rectitude & that philosophe calmness which is never the companion of insurgency Anarchy or Fraud. I always have thought those Ideas when applied to a person of his

established & uniform character were too ridiculous to require a serious refutation: till by a strange combination of parties (inviduous to each other & who have only united when it would aid the depression of a man of too much independence of mind to subserve their designs.) they have in some instances been so succesful as to injure him in the Opinion of some he highly Esteems.—
          But time will make curious disclosures—when [full] Sir, may be astonished to find the incendiaries, who fomented the discontents among the ignorant & miserable insurgents of the Massachusets in a class, least suspected by the world.— by persons who to screen their own Guilt fabricated & secretly caused the Vague & malignant rumour to light on one of the most decided friends to the Constitution & to his Country— a Gentleman whose services have been distinguished, whose patriotism has been unshaken & his Virtue uncorruptable— whose fortune has been impaired & whose Family have personnally suffered in the public Cause—Yet neither himself nor any one of a family of Young Gentleman of promisinng expectations have sustained any office of honour or Emolument since the commencment of the Constitution of massachusets.— I only mention these things from a sense of justice. from that justice which I would wish to exercise towards any one however disconnected were I equally sure of their merits and their mal treatment.—
          you sir will excuse my detainining You thus long when I tell you the sensibility of my feeling heart has been awakned on many trying occasions: nor is it totally an uninteresting subject to yourself: for so fluctuating is the popular voice: and so replete with vicissitude are all human affairs.— that those whose “Commanding Good fortune” augurs no Change for the worse: may yet Contemplate in a more solemn hour the injustice the ingratitude & abuse experiencd by themselves: which has been felt before by some of their Friends—
          I will swell this long Epistle with only one truth more which I dare say I may ever subjoin to my correspondence with you, that I am respected sir. with Great Esteem your sincere well wisher— / Assured Friend. & very Humble servant
          
            M Warren
          
        